05/08/2019
                 IN THE SUPREME COURT OF TENNESSEE
                            AT KNOXVILLE
                      October 4, 2018 Session Heard at Nashville

             BLOUNT COUNTY BOARD OF EDUCATION, ET AL.
                                v.
                CITY OF MARYVILLE, TENNESSEE, ET AL.

                  Appeal by Permission from the Court of Appeals
                         Chancery Court for Blount County
                No. 2014-053     Telford E. Forgety, Jr., Chancellor
                      ___________________________________

                            No. E2017-00047-SC-R11-CV
                       ___________________________________


This is one of five cases on appeal to this Court regarding the proper distribution of
liquor-by-the-drink tax proceeds between a county and a municipality within the county.
In each case, the county had not approved the liquor-by-the-drink sales, but the city had
approved such sales. The Commissioner of the Tennessee Department of Revenue, who
collects taxes on all liquor-by-the-drink sales, distributed tax proceeds to the defendant
cities in accordance with the liquor-by-the-drink tax distribution statute, Tennessee Code
Annotated section 57-4-306. The statute required the recipient cities to then distribute
half of their proceeds “in the same manner as the county property tax for schools is
expended and distributed.” Tenn. Code. Ann. § 57-4-306(a)(2)(A) (2013). In each case,
the recipient city distributed half of its tax proceeds to its own city school system and did
not share the proceeds with the county. The counties sued the cities, claiming that the
statute required the cities to distribute the tax proceeds as the counties distribute the
county property tax for schools, which is pro rata among all schools in the county based
on average daily attendance. In the instant case, the trial court granted summary
judgment against the county and in favor of the two defendant cities. The county also
raised an alternative claim for reimbursement of past liquor-by-the-drink tax proceeds
that it had received from private club sales and shared with the cities; the county argued
that, if cities were not required to share their tax proceeds, then counties should not be
required to do so. The trial court rejected this claim as well and held that the statute
required counties to distribute their liquor-by-the-drink tax proceeds pro rata among all
schools in the county, even though it did not require the same of cities. The Court of
Appeals affirmed. Discerning no error, we affirm.
               Tenn. R. App. P. 11 Appeal by Permission; Judgment of the
                     Trial Court and the Court of Appeals Affirmed

HOLLY KIRBY, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, C.J.,
and CORNELIA A. CLARK, SHARON G. LEE, and ROGER A. PAGE, JJ., joined.

Robert N. Goddard, Maryville, Tennessee, for the appellant, Blount County Board of
Education; and Craig L Garrett, Maryville, Tennessee, for the appellant, Blount County,
Tennessee.

Shelley L. Wilson, Stephanie D. Coleman, and Sarah D. Jarrard, Knoxville, Tennessee,
for the appellees, City of Maryville and City of Alcoa; and Melanie E. Davis, Maryville,
Tennessee, for the appellee, City of Maryville.


                                             OPINION1

        The issues in this case are better understood with some knowledge of the
development of the pertinent liquor-by-the-drink statutes. Consequently, we offer some
background on the history of the statutes before we outline the facts and analyze the
issues.

                                 The Liquor-By-The-Drink Act

       During the years of federal prohibition (1920–1933), Tennessee had “bone dry”
laws, which criminalized the sale, purchase, receipt, possession, transport, and
manufacture of alcoholic beverages. City of Chattanooga v. Tenn. Alcoholic Beverage
Comm’n, 525 S.W.2d 470, 472 (Tenn. 1975); Tenn. Op. Att’y Gen. 79-215 (May 3,
1979). After prohibition ended, Tennessee enacted a “local option” law authorizing
counties to hold county-wide local option elections on whether to allow off-premises
(package) sales of alcoholic beverages within their borders. City of Chattanooga, 525
S.W.2d at 472; Chadrick v. State, 137 S.W.2d 284, 285 (Tenn. 1940); see also Templeton
v. Metro. Gov’t of Nashville & Davidson Cnty., 650 S.W.2d 743, 754 (Tenn. Ct. App.
1983). “The ‘bone dry law’ continued in effect in counties not electing to come under the
provisions of the local option law.” City of Chattanooga, 525 S.W.2d at 472; see also
Renfro v. State, 144 S.W.2d 793, 794 (Tenn. 1940).

        1
         This appeal was consolidated with four other cases for oral argument only, as we will discuss in
more detail below.
                                                 -2-
        In 1967, the Legislature passed comprehensive legislation related to liquor sales
for on-premises consumption, i.e., liquor by the drink (hereinafter “LBD”). We refer to
this as “the LBD Act.” The LBD Act “authorize[s] the sale of intoxicating liquors by the
drink for consumption on the premises, impose[s] taxes upon such sales[,] and provide[s]
for the collection thereof.” Aetna Cas. & Sur. Co. v. Woods, 565 S.W.2d 861, 865 (Tenn.
1978). Initially, the LBD Act allowed only the largest counties to hold local option
elections. See Tenn. Code Ann. § 57-164 (1968). Gradually, in increments, the Act was
amended to allow all counties—as well as all municipalities—to approve LBD sales by
local option election. See 1987 Tenn. Pub. Acts, ch. 456 § 2; 1992 Tenn. Pub. Acts, ch.
711 § 1.

        In any jurisdiction that approves LBD sales, such sales can lawfully be made by
the establishments enumerated in the statutes, including restaurants, hotels, and sports
facilities. See Tenn. Code Ann. § 57-4-101 (2013). Private clubs are among the
enumerated establishments, but they are also permitted to sell LBD even in counties or
municipalities that have not adopted LBD.2

       Tennessee Code Annotated section 57-4-301(c) levies a 15% tax on all LBD
      3
sales. Tenn. Code Ann. § 57-4-301(c) (2013). We refer to this as “the LBD tax.”
Retailers collect the LBD tax from consumers and then forward the tax proceeds to the
Commissioner of the Tennessee Department of Revenue (“Commissioner”). See Tenn.

          2
          This has been the case since at least 1972. Tennessee Code Annotated section 57-4-101(a)(2)
authorizes private club sales “subject to the further provisions of [Chapter 4] other than § 57-4-103”
(which makes Chapter 4 applicable to jurisdictions that have voted for LBD sales by referendum). Tenn.
Code Ann. § 57-4-101(a)(2) (2013) (emphasis added). The italicized proviso has been interpreted to
allow clubs to “legally sell alcoholic beverages by the drink throughout the state, whether or not the area
in which such facilities are located are ‘wet’ or ‘dry’ for other purposes.” Tenn. Op. Att’y Gen. 79-215
(May 3, 1979). The parties in this case do not dispute that private clubs may sell LBD regardless of
whether the jurisdiction in which they are located has approved such sales.
          3
              That subsection provides:

                   (c) In addition to the privilege taxes levied in subdivision (b)(1), there is further
          levied a tax equal to the rate of fifteen percent (15%) of the sales price of all alcoholic
          beverages sold for consumption on the premises, the tax to be computed on the gross
          sales of alcoholic beverages for consumption on the premises for the purpose of remitting
          the tax due the state, and to include each and every retail thereof.

Tenn. Code Ann. § 57-4-301(c) (2013 & 2018).

                                                      -3-
Code Ann. § 57-4-302 (2013 & 2018). The Commissioner then distributes the LBD tax
proceeds in accordance with the statute at issue in this case, Tennessee Code Annotated
section 57-4-306. We refer to this as “the distribution statute.”

       This case involves the application of the distribution statute as it existed prior to
the enactment of a July 2014 amendment.4 The relevant versions of the distribution
statute required the Commissioner to distribute 50% of all LBD tax proceeds to
Tennessee’s “general fund to be earmarked for education purposes.” Tenn. Code Ann. §
57-4-306(a)(1). The Commissioner was directed to distribute the remaining 50% of the
tax proceeds back “to the local political subdivision” that generated the proceeds. Id. §
57-4-306(a)(2).

       Important to this appeal, the remaining provisions of the distribution statute
described what was to be done with the tax proceeds sent back to the originating local
political subdivision. The distribution statute said that half of those proceeds would go to
the general fund of the county, city, or town in which the taxes were generated. Id. § 57-
4-306(a)(2)(B). The other half, the distribution statute stated, “shall be expended and
distributed in the same manner as the county property tax for schools is expended and
distributed.” Id. § 57-4-306(a)(2)(A). Interpretation of this provision is the issue
presented to us in this case.

                                            Blount County

        The underlying facts in this case are essentially undisputed. The Cities of Alcoa
and Maryville (collectively, “the Cities”) are located in Blount County. The Cities have
at all relevant times had their own municipal school systems separate from the Blount
County school system.

        In 1996, citizens of Maryville passed a referendum authorizing LBD sales within
its city limits. In 2004, citizens of Alcoa did the same. Blount County has never
approved LBD sales.




        4
         The distribution statute was amended substantially effective July 1, 2014, after the five lawsuits
herein were filed. See 2014 Tenn. Pub. Acts, ch. 901 § 1 (H.B. 1403). Unless otherwise specified,
references to the distribution statute are to the version in the 2013 volume of the Tennessee Code
Annotated, which sets forth the statute as it existed at the time these lawsuits were filed and before the
July 2014 amendment.
                                                  -4-
       Prior to the referendums, both of the Cities had received LBD tax proceeds from
lawful LBD sales at private clubs within their respective city limits. After the Cities
approved LBD sales by referendum, the Cities received LBD tax proceeds from both
private club sales and sales at other establishments within their corporate limits. The
Cities have never distributed any of their LBD tax proceeds to the County school system
or to any other school system in the County.

       Because it never approved LBD sales, the County has received LBD tax proceeds
only from lawful LBD sales in private clubs located in unincorporated areas of the
County. Unlike the Cities, the County distributed half of its tax proceeds among all of
the school systems in the County—just as it distributes County property taxes for
schools—pro rata to all local education agencies in the County in accordance with
average daily attendance maintained by each. See Tenn. Code Ann. § 49-3-315(a)
(2013).

       On May 23, 2014, the Blount County Board of Education (“the Board”) filed this
lawsuit against the Cities, seeking a declaratory judgment as to the rights and obligations
of the parties concerning LBD tax proceeds. The Board also requested damages from the
Cities for its alleged pro rata share of LBD tax proceeds distributed to the Cities “at least
back to 1980 for the City of Alcoa, and back to 1996 for the City of Maryville.”5 The
Board asserted that the distribution statute required the Commissioner to distribute half of
local political subdivision’s share of the tax proceeds directly “to the Blount County
Trustee to be distributed in the same manner as the county property tax for schools is
expended and distributed.”6 It claimed that this was necessary “to insure that students
across the county are not discriminated against in terms of funding of their education
based on their residence within or without the incorporated municipalities.” Because the
Commissioner had erroneously paid this portion of the proceeds directly to the Cities, the
Board argued, the Cities should be required to remit those funds to the Blount County
Board of Education.




       5
           The Board sought $284,601 from Alcoa and $503,212 from Maryville.
       6
           Although the Board challenged the manner of the Commissioner’s distribution under the local
education provision, it did not challenge the amount of the distribution made to the local political
subdivisions. Furthermore, the Commissioner was not included as a defendant in the lawsuit. Therefore,
we need not address the propriety of the distribution amount made by the Commissioner to the local
political subdivisions in this case.
                                                -5-
      The Cities each filed a separate answer. Both argued that the distribution statute
does not require the Cities to remit any portion of their LBD tax proceeds to the Board, to
Blount County, or to any other local school system.

        In November 2014, the Board filed a motion to amend the complaint to add Blount
County as a plaintiff. The Cities objected to the addition of Blount County and filed a
motion to dismiss the complaint. In June 2015, the trial court entered an order denying
the Cities’ motion to dismiss and granting the Board’s motion to add Blount County as a
plaintiff. As a result, we hereinafter refer to the Blount County Board of Education and
Blount County collectively as “the County.”

        In August 2015, the County filed a second motion to amend, this one to add an
alternative claim for relief. The County asserted that, if the trial court ruled in favor of
the Cities on the County’s original claim and determined that the Cities were not required
to share their LBD tax proceeds pro rata, then the County should be entitled to
reimbursement of LBD tax proceeds (from LBD sales at private clubs in the County) that
it had shared pro rata with the Cities between November 1992 and August 2014.7 The
trial court granted the motion to amend.

        After that, the parties filed cross-motions for summary judgment on the County’s
primary claim against the Cities.8 In December 2015, the trial court entered an order
granting summary judgment in favor of the Cities and dismissing the County’s amended
complaint. Explaining its reasoning, the trial court noted that the distribution statute
contains a provision that specifically requires municipalities that do not operate their own
school system to remit the education portion of the LBD tax proceeds to the county
school fund. Applying the maxim expressio unius est exclusio alterius (the expression of
one thing implies the exclusion of all things not expressly mentioned) to interpret the
distribution statute, the trial court determined that municipalities that do operate their
own school system are not required to remit any tax proceeds to the county school fund;
rather, they are directed to keep the education portion of the LBD tax proceeds for their
own school system. The trial court further found the distribution statute to be ambiguous,
and it held that consideration of the statute’s history and purpose led to the same


       7
        As to this alternative claim, the County argued that Maryville owed the County $270,572.75 and
Alcoa owed $90,602.12.
       8
         The County’s motion was actually for partial summary judgment based on liability only, not
damages, and it did not encompass the County’s alternative claim for relief.
                                                -6-
conclusion. Under this construction of the statute, the trial court dismissed the County’s
primary claim.9

        Subsequent motions for summary judgment raised the question of the County’s
alternative request for relief in which the County asserted that, if the trial court ruled in
favor of the City on the primary issue, the County was entitled to reimbursement of LBD
tax proceeds on private club LBD sales that it had shared pro rata with the Cities. The
trial court entered an order rejecting the County’s alternative claim, granting summary
judgment in favor of the Cities, and dismissing the County’s lawsuit in its entirety. The
trial court allowed that the distribution statute “is not a model of clarity,” but it
interpreted the statute to require the County to distribute its LBD tax proceeds to all
schools in the County pro rata in the same way that it distributes the County property tax
for schools. The County filed a timely appeal from the trial court’s decision.

       Around the same time, three other cases involving the same issue regarding the
distribution statute were appealed to the Court of Appeals for the Eastern Section. See
Bradley Cnty. Sch. Sys. ex rel. Bradley Cnty. Bd. of Educ. v. City of Cleveland, No.
E2016-01030-COA-R3-CV, 2017 WL 6598557 (Tenn. Ct. App. Dec. 27, 2017)
(“Bradley Cnty.”); Sullivan Cnty. v. City of Bristol, No. E2016-02109-COA-R3-CV, 2017
WL 6598559 (Tenn. Ct. App. Dec. 27, 2017); Washington Cnty. Sch. Sys. ex rel.
Washington Cnty. Bd. of Educ. v. City of Johnson City, No. E2016-02583-COA-R9-CV,
2017 WL 6603656 (Tenn. Ct. App. Dec. 27, 2017) (“Washington Cnty.”). A motion to
consolidate was filed, and the Court of Appeals for the Eastern Section entered an order
“granting the motion ‘only to the extent that these cases shall be set for oral argument on
the same docket and on the same day.’” Blount Cnty. Bd. of Educ. v. City of Maryville,
No. E2017-00047-COA-R3-CV, 2017 WL 6606855, at *3 (Tenn. Ct. App. May 26,
2017) (“Blount Cnty.”) (quoting order). Pursuant to the order, the intermediate appellate
court held arguments in this case and in the three other cases on the same day before the
same panel of judges.

       On December 27, 2017, the Eastern Section panel of the Court of Appeals
contemporaneously issued separate decisions in all four cases, including this one, holding
in favor of the city defendants.10 See Blount Cnty., 2017 WL 6606855, at *21; see also


        9
          The trial court also dismissed the County’s alternative claim in its December 2015 order, but the
court recognized that the ruling was premature because the County’s first motion for summary judgment
did not encompass that claim.

                                                  -7-
Bradley Cnty., 2017 WL 6598557, at *17; Sullivan Cnty., 2017 WL 6598559, at *17;
Washington Cnty., 2017 WL 6603656, at *17. The appellate court first determined that
the distribution statute was ambiguous regarding whether cities that operate their own
school systems were required to remit a portion of their LBD tax proceeds to their
counties when the counties had not approved LBD sales by referendum. See Blount
Cnty., 2017 WL 6606855, at *9; see also Bradley Cnty., 2017 WL 6598557, at *8;
Sullivan Cnty., 2017 WL 6598559, at *8; Washington Cnty., 2017 WL 6603656, at *10.
After considering the statutory framework, legislative history, and other sources, the
Eastern Section panel held that the distribution statute directed the cities to expend and
distribute half of their LBD tax proceeds in the manner in which the county property
taxes would be expended and distributed within the cities, that is, for the benefit of the
cities’ own school systems. See Blount Cnty., 2017 WL 6606855, at *21; see also
Bradley Cnty., 2017 WL 6598557, at *17; Sullivan Cnty., 2017 WL 6598559, at *17;
Washington Cnty., 2017 WL 6603656, at *17. As to the County’s alternative claim in the
instant case, the Eastern Section panel held that the plain language of the distribution
statute regarding LBD tax proceeds paid “to a county was unambiguous. The County is
not entitled to relief on this issue.” Blount Cnty., 2017 WL 6606855, at *21.

        About a month later, on January 23, 2018, the Court of Appeals for the Middle
Section reached the opposite conclusion in a factually similar case. Coffee Cnty. Bd. of
Educ. v. City of Tullahoma, No. M2017-00935-COA-R3-CV, 2018 WL 522423, at *4
(Tenn. Ct. App. Jan. 23, 2018). In Coffee County, the Middle Section panel
acknowledged the four decisions issued by the Eastern Section panel but disagreed with
the analysis in those decisions. Id. at *3-4 (noting that it did “not disagree with [its]
learned cohorts lightly”). Rather, the Middle Section panel deemed the distribution
statute unambiguous and held that, on its face, the statute plainly required municipalities
to distribute the tax proceeds in the same manner as the counties distribute county
property taxes for schools. The Middle Section declined to consider anything outside the
text of the specific provision. Id. at *3.

       We granted permission to appeal in this case and in the four similar cases arising
out of both the Eastern and Middle Sections of the Court of Appeals to resolve the split
among the appellate courts on the proper interpretation of the distribution statute.11



       10
           The decisions were all issued by the same appellate panel, and the legal analysis is
substantively identical in each opinion.

                                             -8-
                                       STANDARD OF REVIEW

       We review a trial court’s ruling on a motion for summary judgment de novo
without a presumption of correctness in the lower court’s decision. Rye v. Women’s Care
Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015) (citing Bain v. Wells, 936
S.W.2d 618, 622 (Tenn. 1997)). Summary judgment is appropriate when “the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” Tenn. R. Civ. P. 56.04; Rye,
477 S.W.3d at 250.

       As we have indicated, the relevant facts in the instant appeal are undisputed, and
the issues involve only the interpretation of statutes. Issues of statutory interpretation are
questions of law, which are also reviewed de novo without a presumption of correctness.
Beard v. Branson, 528 S.W.3d 487, 494-95 (Tenn. 2017) (quoting Kiser v. Wolfe, 353
S.W.3d 741, 745 (Tenn. 2011)); Circle C Constr., LLC v. Nilsen, 484 S.W.3d 914, 917
(Tenn. 2016).

                                               ANALYSIS

       The primary issue on appeal involves interpretation of the distribution statute as it
existed when this lawsuit was filed in May 2014.12 At that time, the statute read:

               (a) All gross receipt taxes collected under § 57-4-301(c) shall be
        distributed by the commissioner as follows:

                    (1) Fifty percent (50%) to the general fund to be earmarked
             for education purposes; and

        11
          This case was consolidated with the other four cases for oral argument only. This opinion
resolves only the dispute between Blount County and the Cities of Maryville and Alcoa. Separate
opinions are being issued in each of the other four cases.
        12
            As noted above in footnote 4, the distribution statute was amended substantially in July 2014,
after this lawsuit was filed. See 2014 Tenn. Pub. Acts, ch. 901 § 1 (H.B. 1403). As explained in Coffee
County, however, we need not delve into the particulars of the amendment because it does not apply in
this case and it does not inform our interpretation of the pre-July 2014 versions of the statute. See Coffee
Cnty. Bd. of Educ. v. City of Tullahoma, No. M2017-00935-SC-R11-CV, slip op. at 22 n.28 (Tenn. May
8, 2019).
                                                   -9-
                   (2) Fifty percent (50%) to the local political subdivision as
            follows:

                    (A) One half (1/2) of the proceeds shall be expended and
               distributed in the same manner as the county property tax for
               schools is expended and distributed; provided, however, that
               except in [Bedford County]13 any proceeds expended and
               distributed to municipalities which do not operate their own
               school systems separate from the county are required to remit
               one half (½) of their proceeds of the gross receipts liquor-by-
               the-drink tax to the county school fund; and

                     (B) The other one half (1/2) shall be distributed as
               follows:

                          (i) Collections of gross receipts collected in
                    unincorporated areas, to the county general fund; and

                          (ii)    Collections of gross receipts in
                    incorporated cities and towns, to the city or town
                    wherein such tax is collected.

Tenn. Code Ann. § 57-4-306(a)(1)-(2) (2013) (emphasis added). The italicized portion of
the statute, which we call “the local education provision,” is the specific provision in
dispute in this case. The question is whether municipalities with their own school
systems were required to expend and distribute their LBD tax proceeds with other
schools in the county pro rata, that is, “in the same manner as the county property tax for
schools is expended and distributed” by the county. Id. § 57-4-306(a)(2)(A) (2013).

       We examined the proper interpretation of the distribution statute at length in
Coffee County, the case arising out of the Middle Section Court of Appeals and released
on the same date as this opinion. See Coffee Cnty. Bd. of Educ. v. City of Tullahoma, No.
M2017-00935-SC-R11-CV, slip op. at 22 (Tenn. May 8, 2019) (hereinafter “Coffee
Cnty.”). After fulsome analysis, we concluded in Coffee County that the local education
provision in the distribution statute “required a municipality with its own school system

       13
           It is undisputed that the statutory language omitted and replaced by the bracketed language
describes the population parameters of Bedford County.
                                               - 10 -
to expend and distribute half of its LBD tax proceeds in the same manner as the county
property tax for schools is expended and distributed within the municipality, which is for
the benefit of the municipality’s own school system.” Id. at 22. In that case, because the
City of Tullahoma had its own school system, we held that the city “was not required to
share its LBD tax proceeds with the [c]ounty” during the relevant time period. Id. at 22.

        The primary issue in the instant case is substantively indistinguishable from the
issue decided in Coffee County.14 Based on our holding in Coffee County, we hold that
the distribution statute did not require the Commissioner to pay half of the Cities’ LBD
tax proceeds directly to the County trustee, and that the Cities were not required to
distribute half of their LBD tax proceeds pro rata among the County school system and
the other school systems in the County. Rather, the local education provision directed the
Cities to expend and distribute the education portion of their LBD tax proceeds in support
of their own municipal school systems. For this reason, we affirm the grant of summary
judgment in favor of the Cities on this claim.

        We also conclude that the County is not entitled to relief on its alternative
argument. As we have explained, the County argues that, if this Court concludes that the
Cities were not required to share their LBD tax proceeds under the distribution statute,
then it must also conclude that the County was not required to share its LBD tax proceeds
(from LBD sales at private clubs) with the Cities. It argues: “The Cities cannot take one
position on the interpretation of the statute when it benefits them and take another
position on the interpretation of the statute when it does not benefit them.” Based on this
rationale, the County argues, it is entitled to a refund from the Cities for all LBD tax
proceeds it shared with the Cites up until this lawsuit was filed.

        We cannot agree. The County’s alternative argument is inconsistent with our
interpretation of the distribution statute in Coffee County. In that opinion, we interpreted
the distribution statute to mean that half of all LBD tax proceeds paid to a city must be
expended in the same manner as the county property tax for schools is expended within
the city. Id. at 22. The same would apply to LBD tax proceeds received by a county. In
other words, a county that receives LBD tax proceeds from private club LBD sales must
        14
           Blount County takes a slightly different tack than that of Coffee County and the counties in the
other four cases on appeal. Blount County argues that the distribution statute required the Commissioner
to remit half of the Cities’ tax proceeds directly to the county trustee for pro rata distribution, while the
counties in the other cases argued that the cities were required to redistribute the LBD tax proceeds to
other local schools pro rata after the cities received the proceeds from the Commissioner. We note this
difference in the framing of the argument but conclude that our analysis in Coffee County nevertheless
applies and resolves the issue the same way, which is in favor of the Cities.
                                                  - 11 -
expend and distribute half of their LBD tax proceeds “in the same manner as the county
property tax for schools is expended and distributed” by the county, which is pro rata
among all of the local school systems in the county. Id. at 22 (quoting Tenn. Code Ann.
§ 57-4-306(a)(2)(A)). Thus, the distribution statute required the County to distribute its
LBD tax proceeds pro rata among the local school systems, even though it did not require
the Cities to do the same. As the trial court below recognized, this disparity is
understandable because “the citizens of [the Cities] are necessarily also citizens of [the
County]. But the reverse is not true at all. [The] citizens of [the County] that live outside
[the Cities] are not citizens of [the Cities].” This decision was within the Legislature’s
prerogative to make.15 Therefore, we affirm the grant of summary judgment in favor of
the Cities on the County’s alternative claim for relief.

       Accordingly, we affirm the grant of summary judgment in favor of the Cities on
the County’s primary claim for a share of the Cities’ LBD tax proceeds and also on its
alternative claim for reimbursement of LBD tax proceeds. All other issues raised on
appeal and not specifically addressed herein are pretermitted by our decision.

                                             CONCLUSION

      The decisions of the trial court and the Court of Appeals are affirmed. Costs on
appeal are to be taxed to the Appellants Blount County Board of Education and Blount
County and their sureties, for which execution may issue, if necessary.




                                                           _________________________________
                                                           HOLLY KIRBY, JUSTICE


        15
          As we noted in Coffee County, our interpretation of the distribution statute cannot be based on
the perceived “fairness” of that statute. Coffee Cnty. slip op. at 22-23 n.29. Any “argument concerning
perceived fairness of the tax distribution scheme provided by the statute would properly be directed to the
General Assembly rather than to this Court.” Blount Cnty., 2017 WL 6606855, at *18; see also Bradley
Cnty., 2017 WL 6598557, at *16; Sullivan Cnty., 2017 WL 6598559, at *17; Washington Cnty., 2017 WL
6603656, at *17.

                                                  - 12 -